Application for rehearing, filed herein on behalf of intervenor-applellant, presents only one point for our attention. Applicant requests that our judgment be qualified with reference to the assessment of costs.
The judgment appealed from, rendered by the district court on April 26, 1945, adjudged the case in favor of plaintiff, "with all costs of this suit", and, further, denied the demands of intervenor, dismissing his petition at his cost. Our judgment affirmed that of the lower Court and assessed costs of all appeals, four in number, against the intervenor, who in each instance was the appellant.
While we feel our decree to be sufficiently clear and unambiguous, we find no objection to further clarification thereof in response to the request made.
Accordingly, our decree is reformed to the extent of providing that the judgment appealed from be and it is hereby affirmed, all costs of Court are assessed against the defendant, save and except such costs as accrued subsequent to and in connection with the intervention of John Barron, which costs are taxed against the said John Barron, intervenor-appellant, together with the costs of all appeals in this case.
The application for rehearing is denied. *Page 782